IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-41478
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MICHAEL R. ALLEN,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. C:97-CR-152-2
                         --------------------

                          September 23, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

         Michael Roy Allen challenges his convictions for conspiracy

to possess with intent to distribute and possession with intent

to distribute marijuana.     Allen argues that the district court

erred by denying his motion to suppress because law enforcement

officers did not possess reasonable suspicion to justify the stop

of his vehicle.     The district court did not err by denying

Allen’s motion to suppress.     The totality of the information

available to the law enforcement officers established reasonable


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 97-41478
                                    -2-

suspicion that Allen was involved in criminal activity and

sufficiently justified the stop.      United States v. Chavez-

Villarreal, 3 F.3d 124, 126 (5th Cir. 1993); United States v.

Tellez, 11 F.3d 530, 532 (5th Cir. 1993).

     Allen argues that the district court erred in finding that

he had waived his rights under Miranda v. Arizona, 384 U.S. 436

(1966).    Blue brief 12-14.    Allen has produced nothing to support

his bald assertion that the district court clearly erred in

finding that he understood his rights and voluntarily waived

them.    See United States v. Collins, 40 F.3d 95, 98 (5th Cir.

1994).

     Allen asserts that the district court plainly erred in

failing to give the jury an instruction regarding compensated

witnesses.    Allen has not shown plain error with respect to the

jury instructions.    See United States v. Narviz-Guerra, 148 F.3d
530, 538, n.5 (5th Cir.), cert. denied, 119 S. Ct. 601 (1998).      :

     Allen’s argument that the district court erred by allowing

the Government to present evidence obtained in violation of 18

U.S.C. § 201(c)(2) is foreclosed by United States v. Haese, 162
F.3d 359, 366-68 (5th Cir. 1998), cert. denied, 119 S. Ct. 1795

(1999).

     AFFIRMED.